McINNIS, Judge.
This is a demand by the plaintiff against Wheless Drilling Company, Inc. and its public liability insurer, Fidelity & Casualty Company of New York, for indemnity in the sum of $4,440. The claim arose in the following manner:
On or before July 5, 1949 Wheless Drilling Company, Inc. was engaged in drilling a well near Athens in Claiborne Parish, Louisiana, and Charles O. Maddox had an oral contract to> install 6,240 feet of casing in this well. His workmen’s compensation insurer is the plaintiff in this case.
On July 5, 1949 one of the employees of Maddox, named Horace N. Ferguson, while engaged in putting the casing in the well, sustained severe injuries in an accident, for which plaintiff alleges it was compelled by the compensation statute and a judgment of court to pay the aforesaid sum.
Plaintiff alleges that the accident, by which the employee of Maddox was injured, was caused by the negligence of Wheless Drilling Company and its agents and employees and that it is entitled to be indemnified for this amount
The demand was met with an exception of no cause or right of action, which was sustained by the lower court and plaintiff’s suit dismissed at its cost. Plaintiff perfected a devolutive appeal to this Court.
The amount in dispute being in excess of the jurisdiction of this Court, in this class of actions, the appeal will be transferred to the Honorable the Supreme Court of Louisiana.
For the foregoing reasons the appeal is ordered transferred to the Honorable the Supreme Court of Louisiana and plaintiff is allowed 60 days from the final date of this judgment in which to perfect the appeal by filing proper transcript in said Court, otherwise the appeal shall be considered as dismissed. Plaintiff-appellant to pay the costs of this appeal. All other costs to await final determination of this cause.